EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Steven Chang on 11-1-2021.
The title has been amended as follows:
 “AGRICULTURAL BALER INCLUDING A BALE CHAMBER WITH A SET OF ROTARY COMPRESSION ELEMENTS” has been amended to: — AGRICULTURAL BALER INCLUDING A BALE CHAMBER WITH A LOW TRACTION ROTARY COMPRESSION ELEMENT —

Claim 1 has been amended as follows:
In lines 25-26, “wherein the at least one low traction rotary compression element is configured to disengage the drive means during opening of the rear part,” has been amended to: — wherein drive means to the at least one low traction rotary compression element is configured to disengage during opening of the rear part,—

Claim 8 has been amended as follows:
In lines 2-3, “wherein the at least one low traction rotary compression element includes a clutch mechanism for disengaging the drive means.” has been amended to: — wherein a clutch mechanism disengages the drive means to the at least one low traction rotary compression element.—

Claims 2-6 and 11-13 are canceled.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J BEHRENS whose telephone number is (303)297-4336. The examiner can normally be reached M-F 9am-2pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J BEHRENS/Primary Examiner, Art Unit 3671